Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-19-00448-CR

                                   Ex parte John E. RODARTE, Sr.

                     From the 175th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2003CR06651
                            Honorable Mary D. Roman, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: July 31, 2019

DISMISSED FOR LACK OF JURISDICTION

           Appellant John E. Rodarte, Sr. (“Rodarte”) was convicted of aggravated assault of a child

and indecency by contact and was sentenced to life imprisonment and twenty years’ imprisonment,

respectively. Rodarte v. State, No. 04-04-00673-CR, 2006 WL 622516 (Tex. App.—San Antonio

2006, pet. ref’d) (mem. op.). His conviction is final.

           Rodarte has filed a notice of appeal from the trial court’s May 10, 2019 order, which

recommends that Rodarte’s tenth pro se application for post-conviction writ of habeas corpus be

dismissed because his claims are waived and abandoned by his abuse of the writ. As we have held

in a prior appeal filed by Rodarte, this court lacks jurisdiction to consider an appeal from a trial

court’s ruling regarding a post-conviction felony habeas corpus proceeding. See Ex parte Rodarte,

No. 04-13-00254-CR, 2013 WL 1908678, at *1 (Tex. App.—San Antonio May 8, 2013) (mem.
                                                                                     04-19-00448-CR


op.); see also TEX. CODE CRIM. PROC. ANN. art. 11.07 § 5. On July 12, 2019, we ordered Rodarte

to show cause within ten (10) days why this appeal should not be dismissed for lack of jurisdiction.

Rodarte did not file a satisfactory response.

       Accordingly, we dismiss this appeal for lack of jurisdiction.

                                                 PER CURIAM

DO NOT PUBLISH




                                                -2-